UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of January 31, 2014 Market Value Shares ($000) Common Stocks (96.7%) 1 Consumer Discretionary (17.1%) * Urban Outfitters Inc. 2,801,643 100,355 DSW Inc. Class A 1,855,317 69,853 * Crocs Inc. 3,876,300 59,501 * Imax Corp. 2,042,371 56,553 * Life Time Fitness Inc. 1,370,335 56,403 * CarMax Inc. 1,201,895 54,217 * DreamWorks Animation SKG Inc. Class A 1,385,820 46,758 GameStop Corp. Class A 1,257,592 44,104 Hanesbrands Inc. 610,313 43,418 * LKQ Corp. 1,595,465 43,189 Dick's Sporting Goods Inc. 811,187 42,587 Churchill Downs Inc. 466,798 41,596 * Buffalo Wild Wings Inc. 289,897 41,125 Dana Holding Corp. 2,127,600 40,254 * Tenneco Inc. 700,777 39,832 Interpublic Group of Cos. Inc. 2,419,100 39,480 * MGM Resorts International 1,584,730 38,604 Ryland Group Inc. 852,384 38,050 Cheesecake Factory Inc. 827,898 36,875 Texas Roadhouse Inc. Class A 1,508,690 36,586 Tractor Supply Co. 547,155 36,391 Service Corp. International 2,038,105 36,074 * Standard Pacific Corp. 4,079,700 35,901 * Under Armour Inc. Class A 312,900 33,828 HSN Inc. 617,600 33,826 Lennar Corp. Class A 837,615 33,639 New York Times Co. Class A 2,372,400 33,546 * Live Nation Entertainment Inc. 1,563,195 33,249 Brunswick Corp. 790,285 32,765 *,^ Outerwall Inc. 500,921 32,214 * HomeAway Inc. 771,905 31,540 * Conn's Inc. 499,967 30,353 Six Flags Entertainment Corp. 804,457 28,872 Pier 1 Imports Inc. 1,477,556 28,236 * Cabela's Inc. 399,600 26,717 * Denny's Corp. 3,893,981 26,713 * TRW Automotive Holdings Corp. 355,565 26,365 * Ulta Salon Cosmetics & Fragrance Inc. 290,605 24,908 * Tumi Holdings Inc. 1,104,120 22,116 Guess? Inc. 780,365 21,889 * Bally Technologies Inc. 286,246 20,988 * Deckers Outdoor Corp. 267,500 20,852 Movado Group Inc. 535,826 20,227 * Steven Madden Ltd. 600,642 19,575 * iRobot Corp. 551,354 19,485 Brinker International Inc. 400,299 19,358 * Vitamin Shoppe Inc. 420,150 18,831 Shoe Carnival Inc. 746,300 18,434 * Five Below Inc. 500,700 18,351 * Ascena Retail Group Inc. 969,100 18,180 * Del Frisco's Restaurant Group Inc. 786,088 18,080 * Gentherm Inc. 699,541 17,824 Cinemark Holdings Inc. 596,300 17,478 Group 1 Automotive Inc. 281,201 17,190 * Genesco Inc. 240,200 16,867 * Grand Canyon Education Inc. 348,930 15,290 * Bloomin' Brands Inc. 622,335 14,295 * Jarden Corp. 231,385 13,987 * Krispy Kreme Doughnuts Inc. 802,260 13,839 * Express Inc. 773,625 13,399 * Francesca's Holdings Corp. 674,500 12,815 * Marriott Vacations Worldwide Corp. 228,586 10,945 Abercrombie & Fitch Co. 305,000 10,791 Oxford Industries Inc. 141,830 10,704 Vail Resorts Inc. 150,742 10,273 * Cumulus Media Inc. Class A 1,486,244 9,943 * BJ's Restaurants Inc. 338,610 9,603 Sotheby's 192,300 9,215 Lions Gate Entertainment Corp. 229,287 7,413 * Discovery Communications Inc. 91,200 6,723 * Chuy's Holdings Inc. 180,104 6,505 * Hibbett Sports Inc. 104,300 6,259 * Meritage Homes Corp. 128,400 6,236 National CineMedia Inc. 328,600 6,138 * Tesla Motors Inc. 33,590 6,094 Ross Stores Inc. 88,500 6,010 KB Home 303,800 5,875 * Lululemon Athletica Inc. 104,400 4,770 *,^ SodaStream International Ltd. 127,000 4,643 Goodyear Tire & Rubber Co. 178,500 4,223 * Shutterfly Inc. 80,100 3,794 Domino's Pizza Inc. 53,342 3,766 * Starz 121,100 3,388 Cablevision Systems Corp. Class A 204,000 3,272 Sturm Ruger & Co. Inc. 40,550 3,089 Cracker Barrel Old Country Store Inc. 29,200 2,891 GNC Holdings Inc. Class A 54,600 2,791 * Smith & Wesson Holding Corp. 203,800 2,668 Regal Entertainment Group Class A 132,700 2,588 Aaron's Inc. 96,100 2,584 La-Z-Boy Inc. 88,900 2,393 * Red Robin Gourmet Burgers Inc. 36,600 2,358 Brown Shoe Co. Inc. 94,500 2,238 Buckle Inc. 49,400 2,189 * Jack in the Box Inc. 40,800 2,063 * Orbitz Worldwide Inc. 254,100 1,830 PetSmart Inc. 27,545 1,735 * Overstock.com Inc. 80,750 1,701 * Asbury Automotive Group Inc. 36,100 1,697 Tupperware Brands Corp. 21,000 1,646 * Multimedia Games Holding Co. Inc. 48,600 1,544 Haverty Furniture Cos. Inc. 48,700 1,355 Ruth's Hospitality Group Inc. 80,900 1,059 Dillard's Inc. Class A 12,000 1,048 * AMC Networks Inc. Class A 16,200 1,044 * Kirkland's Inc. 54,100 1,019 * Tower International Inc. 43,000 956 * Lumber Liquidators Holdings Inc. 9,600 854 * Steiner Leisure Ltd. 11,115 545 Big 5 Sporting Goods Corp. 29,700 510 Polaris Industries Inc. 3,500 438 PetMed Express Inc. 29,500 390 * ANN Inc. 3,271 106 Consumer Staples (2.8%) Herbalife Ltd. 780,388 50,234 * United Natural Foods Inc. 723,744 48,903 Hillshire Brands Co. 1,163,100 41,430 Sanderson Farms Inc. 491,300 36,528 PriceSmart Inc. 361,053 32,820 Ingredion Inc. 456,700 28,452 * Susser Holdings Corp. 351,907 21,459 Glanbia plc 1,347,697 19,581 Casey's General Stores Inc. 262,900 18,053 * Natural Grocers by Vitamin Cottage Inc. 367,400 13,950 * Fresh Market Inc. 167,430 5,853 Whole Foods Market Inc. 102,800 5,372 * TreeHouse Foods Inc. 79,900 5,261 * Annie's Inc. 121,100 4,859 * Boulder Brands Inc. 246,100 3,529 * Rite Aid Corp. 586,400 3,255 * Pilgrim's Pride Corp. 185,586 3,105 Nu Skin Enterprises Inc. Class A 35,827 3,051 Green Mountain Coffee Roasters Inc. 29,500 2,390 * Fairway Group Holdings Corp. 197,800 2,324 * Omega Protein Corp. 49,800 504 * SUPERVALU Inc. 69,000 399 * Synutra International Inc. 17,000 123 Energy (4.5%) Western Refining Inc. 1,448,358 56,645 Core Laboratories NV 253,345 45,328 Cabot Oil & Gas Corp. 959,435 38,358 Patterson-UTI Energy Inc. 1,488,800 38,247 Alon USA Energy Inc. 1,858,700 29,200 * Basic Energy Services Inc. 1,693,329 29,007 * Southwestern Energy Co. 701,615 28,549 Energen Corp. 378,537 26,770 * Atwood Oceanics Inc. 533,525 25,289 * Rosetta Resources Inc. 562,000 23,947 Trican Well Service Ltd. 1,882,800 21,554 * Gulfport Energy Corp. 336,065 20,483 * Bonanza Creek Energy Inc. 491,560 20,011 * Kodiak Oil & Gas Corp. 1,732,473 18,382 SemGroup Corp. Class A 268,440 16,579 Superior Energy Services Inc. 691,365 16,344 * TETRA Technologies Inc. 1,514,916 15,634 * Rex Energy Corp. 713,765 13,447 *,^ Clean Energy Fuels Corp. 1,107,420 13,211 * Penn Virginia Corp. 710,342 8,517 Oceaneering International Inc. 115,700 7,885 RPC Inc. 449,250 7,651 * Dril-Quip Inc. 58,700 5,903 * Key Energy Services Inc. 758,900 5,532 * Carrizo Oil & Gas Inc. 113,400 4,661 Range Resources Corp. 51,200 4,413 SM Energy Co. 44,700 3,699 * Oasis Petroleum Inc. 86,100 3,600 * Alpha Natural Resources Inc. 526,200 2,989 * Athlon Energy Inc. 93,800 2,861 * Forum Energy Technologies Inc. 110,600 2,778 * SEACOR Holdings Inc. 29,700 2,500 * Hercules Offshore Inc. 491,000 2,445 * Renewable Energy Group Inc. 156,700 1,569 Frank's International NV 59,600 1,397 * Abraxas Petroleum Corp. 289,200 917 * Matrix Service Co. 19,200 505 * Newpark Resources Inc. 30,800 350 * Cheniere Energy Inc. 5,500 242 Financials (7.7%) NASDAQ OMX Group Inc. 1,841,677 70,260 *,2 eHealth Inc. 1,301,365 69,532 * Affiliated Managers Group Inc. 334,915 66,728 Protective Life Corp. 878,647 43,062 Zions Bancorporation 1,474,890 42,403 CapitalSource Inc. 2,989,200 41,042 International Bancshares Corp. 1,727,197 40,434 Och-Ziff Capital Management Group LLC Class A 2,669,149 37,315 Brown & Brown Inc. 1,147,115 36,123 Redwood Trust Inc. 1,864,000 34,857 Synovus Financial Corp. 10,311,440 34,543 Solar Capital Ltd. 1,435,400 31,765 * WisdomTree Investments Inc. 2,228,084 31,461 Radian Group Inc. 2,112,274 31,431 * Encore Capital Group Inc. 617,772 29,400 Financial Engines Inc. 440,800 26,854 Primerica Inc. 633,800 26,702 * Stifel Financial Corp. 515,107 23,257 HFF Inc. Class A 746,927 22,094 First Industrial Realty Trust Inc. 1,107,355 19,002 * Signature Bank 154,385 18,844 MFA Financial Inc. 2,584,725 18,843 Evercore Partners Inc. Class A 310,130 17,318 Cohen & Steers Inc. 453,124 16,344 PacWest Bancorp 395,537 15,865 STAG Industrial Inc. 720,900 15,470 PrivateBancorp Inc. 500,097 14,298 * Portfolio Recovery Associates Inc. 200,000 10,044 Lexington Realty Trust 861,030 9,308 * Green Dot Corp. Class A 389,875 8,780 Cardinal Financial Corp. 466,644 7,956 IntercontinentalExchange Group Inc. 33,700 7,036 * SVB Financial Group 52,400 5,881 Waddell & Reed Financial Inc. Class A 62,100 4,025 ProAssurance Corp. 79,700 3,703 * Credit Acceptance Corp. 23,335 3,248 * World Acceptance Corp. 28,076 2,687 Omega Healthcare Investors Inc. 69,200 2,210 Universal Insurance Holdings Inc. 174,500 1,946 Corrections Corp. of America 56,600 1,900 Nelnet Inc. Class A 49,676 1,850 Axis Capital Holdings Ltd. 39,000 1,756 * Realogy Holdings Corp. 37,600 1,713 Apartment Investment & Management Co. Class A 60,300 1,687 Regency Centers Corp. 33,100 1,593 Extra Space Storage Inc. 30,000 1,370 Ryman Hospitality Properties Inc. 29,800 1,232 Inland Real Estate Corp. 107,800 1,136 FelCor Lodging Trust Inc. 134,900 1,101 * First Cash Financial Services Inc. 21,942 1,078 Montpelier Re Holdings Ltd. 32,300 900 Oritani Financial Corp. 42,400 667 Sovran Self Storage Inc. 9,600 652 Hanover Insurance Group Inc. 10,100 561 GAMCO Investors Inc. 6,800 549 Geo Group Inc. 14,000 469 * MGIC Investment Corp. 51,600 438 MarketAxess Holdings Inc. 6,400 402 Universal Health Realty Income Trust 9,200 390 Rayonier Inc. 8,127 360 * Ambac Financial Group Inc. 12,600 295 Health Care (15.3%) * Alkermes plc 2,525,835 122,958 West Pharmaceutical Services Inc. 2,465,740 116,999 * Salix Pharmaceuticals Ltd. 930,617 90,586 Cooper Cos. Inc. 572,943 71,205 * Globus Medical Inc. 2,710,456 63,425 * ICON plc 1,450,803 60,948 Kindred Healthcare Inc. 2,588,939 49,035 * Cyberonics Inc. 726,235 48,513 * Bruker Corp. 2,222,765 45,233 * Hospira Inc. 1,025,500 45,132 * LifePoint Hospitals Inc. 807,000 42,779 * Covance Inc. 446,445 42,216 * Insulet Corp. 936,715 40,279 ^ ResMed Inc. 910,924 39,725 * Henry Schein Inc. 338,350 38,873 Universal Health Services Inc. Class B 466,850 38,291 * Actavis plc 198,435 37,500 * Catamaran Corp. 744,212 36,184 * WellCare Health Plans Inc. 555,100 36,143 * Community Health Systems Inc. 854,700 35,393 DENTSPLY International Inc. 743,250 34,294 * Nektar Therapeutics 2,478,300 33,705 * Vertex Pharmaceuticals Inc. 388,100 30,675 * NPS Pharmaceuticals Inc. 852,261 30,494 * Jazz Pharmaceuticals plc 197,514 29,955 * Mettler-Toledo International Inc. 117,459 28,930 * Molina Healthcare Inc. 801,799 28,865 * Bio-Rad Laboratories Inc. Class A 209,240 26,599 ^ Questcor Pharmaceuticals Inc. 362,524 24,293 * ABIOMED Inc. 851,400 23,405 * Haemonetics Corp. 577,510 21,882 * Akorn Inc. 961,422 21,824 * TESARO Inc. 679,500 21,411 * WuXi PharmaTech Cayman Inc. ADR 601,166 20,981 * Luminex Corp. 1,146,821 20,952 * Portola Pharmaceuticals Inc. 779,548 20,791 * Alexion Pharmaceuticals Inc. 122,286 19,410 *,^ Exelixis Inc. 2,801,947 19,277 * Allscripts Healthcare Solutions Inc. 1,158,300 19,181 * Brookdale Senior Living Inc. Class A 679,054 18,647 * Tornier NV 1,015,637 18,474 * QIAGEN NV 827,000 18,293 * Hyperion Therapeutics Inc. 600,440 16,860 * Exact Sciences Corp. 1,247,000 16,211 * Air Methods Corp. 302,129 15,539 * Wright Medical Group Inc. 446,185 13,568 * Capital Senior Living Corp. 558,200 12,543 * Illumina Inc. 74,300 11,294 *,^ Sarepta Therapeutics Inc. 403,660 9,841 * ImmunoGen Inc. 640,000 9,594 * Medidata Solutions Inc. 148,400 9,364 * Aegerion Pharmaceuticals Inc. 142,710 8,560 * Lannett Co. Inc. 235,665 8,324 * Incyte Corp. Ltd. 112,440 7,367 * athenahealth Inc. 49,400 7,282 * Neogen Corp. 172,950 7,267 Trinity Biotech plc ADR 274,663 7,130 * Auxilium Pharmaceuticals Inc. 271,244 6,938 * Cerner Corp. 117,400 6,679 * Horizon Pharma Inc. 672,150 6,627 * Cepheid Inc. 121,200 6,407 Invacare Corp. 313,350 6,323 * CareFusion Corp. 138,526 5,648 * IDEXX Laboratories Inc. 48,000 5,484 * NuVasive Inc. 141,100 5,283 * HMS Holdings Corp. 221,655 5,105 * Acadia Healthcare Co. Inc. 99,200 5,063 * Endo Health Solutions Inc. 71,300 4,697 * IPC The Hospitalist Co. Inc. 87,570 4,675 * Isis Pharmaceuticals Inc. 88,900 4,539 * Seattle Genetics Inc. 89,900 4,033 * Volcano Corp. 186,308 3,911 * Align Technology Inc. 64,800 3,850 * United Therapeutics Corp. 36,800 3,776 * Hologic Inc. 174,000 3,717 * Centene Corp. 52,900 3,206 * Charles River Laboratories International Inc. 55,700 3,149 * PAREXEL International Corp. 63,400 3,095 * Quintiles Transnational Holdings Inc. 61,700 2,939 ^ PDL BioPharma Inc. 309,500 2,816 HealthSouth Corp. 86,500 2,692 * Prestige Brands Holdings Inc. 88,500 2,678 Chemed Corp. 33,106 2,613 * MedAssets Inc. 102,900 2,268 * Ligand Pharmaceuticals Inc. 36,300 2,248 * AMN Healthcare Services Inc. 145,200 2,194 * Addus HomeCare Corp. 87,400 2,066 * Insys Therapeutics Inc. 34,700 2,041 * Providence Service Corp. 54,800 1,446 * Alliance HealthCare Services Inc. 49,100 1,409 * Prothena Corp. plc 33,894 1,049 * Sagent Pharmaceuticals Inc. 36,700 695 * Team Health Holdings Inc. 14,500 626 Meridian Bioscience Inc. 25,700 585 * AMAG Pharmaceuticals Inc. 25,700 552 * Thoratec Corp. 12,900 451 * Corvel Corp. 8,800 417 * Sirona Dental Systems Inc. 5,100 367 * Endocyte Inc. 29,150 346 * Medical Action Industries Inc. 42,100 312 * Gentiva Health Services Inc. 16,700 190 Utah Medical Products Inc. 2,000 106 Industrials (16.5%) * AerCap Holdings NV 1,803,916 67,088 Pentair Ltd. 881,205 65,500 * WESCO International Inc. 692,075 57,415 Chicago Bridge & Iron Co. NV 748,705 56,145 MSC Industrial Direct Co. Inc. Class A 663,895 55,780 * Armstrong World Industries Inc. 972,435 54,145 * IHS Inc. Class A 449,545 50,983 * B/E Aerospace Inc. 632,547 50,268 EnerSys Inc. 726,165 49,423 * DXP Enterprises Inc. 501,489 48,163 AO Smith Corp. 1,006,015 47,504 * Moog Inc. Class A 772,808 46,415 Waste Connections Inc. 1,097,700 44,874 Watsco Inc. 460,975 43,617 * Middleby Corp. 173,667 42,823 * JetBlue Airways Corp. 4,872,000 42,679 * Clean Harbors Inc. 753,875 42,277 Flowserve Corp. 563,370 40,749 AMETEK Inc. 730,365 36,095 * Teledyne Technologies Inc. 392,303 36,041 Kennametal Inc. 829,685 35,959 Acuity Brands Inc. 282,565 35,897 * Esterline Technologies Corp. 334,200 34,406 * MRC Global Inc. 1,220,800 34,085 Terex Corp. 785,900 32,222 * Genesee & Wyoming Inc. Class A 348,963 31,525 Con-way Inc. 773,240 29,747 *,2 American Woodmark Corp. 842,259 29,572 * RBC Bearings Inc. 455,194 29,515 * United Rentals Inc. 361,976 29,298 * Quanta Services Inc. 936,965 29,205 * Swift Transportation Co. 1,321,800 28,815 John Bean Technologies Corp. 904,760 27,930 * Advisory Board Co. 431,521 27,320 Manpowergroup Inc. 334,190 26,033 Robert Half International Inc. 606,037 25,320 Herman Miller Inc. 873,690 24,489 Lennox International Inc. 274,161 23,731 * Old Dominion Freight Line Inc. 398,276 21,602 Corporate Executive Board Co. 291,907 21,338 Carlisle Cos. Inc. 280,820 20,929 * Hexcel Corp. 500,375 20,856 Generac Holdings Inc. 430,160 20,704 * Mobile Mini Inc. 501,500 19,393 * Stericycle Inc. 162,825 19,060 * Huron Consulting Group Inc. 285,165 18,889 * Avis Budget Group Inc. 489,704 18,467 UTi Worldwide Inc. 1,172,940 18,368 * Rush Enterprises Inc. Class A 660,171 18,247 * H&E Equipment Services Inc. 559,829 16,952 * TriMas Corp. 480,832 16,733 * Copart Inc. 487,808 16,722 Universal Forest Products Inc. 305,940 16,077 Mine Safety Appliances Co. 289,373 14,579 * Saia Inc. 426,495 14,356 Kaman Corp. 350,827 13,598 *,^ Polypore International Inc. 393,310 13,038 Knight Transportation Inc. 608,480 12,991 TAL International Group Inc. 295,682 12,723 * Hub Group Inc. Class A 299,797 12,427 * 51job Inc. ADR 160,100 11,689 Exponent Inc. 158,222 11,427 * CAI International Inc. 542,519 11,225 * Rexnord Corp. 413,131 10,733 McGrath RentCorp 289,000 10,583 * WageWorks Inc. 159,700 9,932 KAR Auction Services Inc. 351,900 9,790 Actuant Corp. Class A 261,870 8,961 * Proto Labs Inc. 111,800 8,872 * Verisk Analytics Inc. Class A 108,700 6,942 * Columbus McKinnon Corp. 234,626 5,800 * II-VI Inc. 308,666 4,713 Lincoln Electric Holdings Inc. 61,100 4,228 Alaska Air Group Inc. 53,324 4,216 IDEX Corp. 55,450 3,993 Dun & Bradstreet Corp. 32,600 3,586 Fortune Brands Home & Security Inc. 77,900 3,510 * DigitalGlobe Inc. 87,800 3,352 ITT Corp. 81,100 3,321 Towers Watson & Co. Class A 28,000 3,274 Copa Holdings SA Class A 24,900 3,254 Manitowoc Co. Inc. 109,100 3,104 RR Donnelley & Sons Co. 167,800 3,099 Cintas Corp. 53,900 3,076 Deluxe Corp. 61,809 3,001 Mueller Water Products Inc. Class A 344,700 2,992 *,^ American Airlines Group Inc. 88,100 2,956 * Spirit Aerosystems Holdings Inc. Class A 80,700 2,737 * Taser International Inc. 168,200 2,701 * USG Corp. 78,900 2,414 * Chart Industries Inc. 27,700 2,367 Steelcase Inc. Class A 147,179 2,174 Huntington Ingalls Industries Inc. 22,200 2,109 * AECOM Technology Corp. 70,000 2,007 Crane Co. 31,400 1,983 Comfort Systems USA Inc. 114,800 1,956 Altra Industrial Motion Corp. 61,500 1,929 * PGT Inc. 150,200 1,604 * Spirit Airlines Inc. 32,400 1,520 Hyster-Yale Materials Handling Inc. 10,300 883 Mueller Industries Inc. 13,700 853 Aceto Corp. 30,800 657 Toro Co. 7,600 482 Barrett Business Services Inc. 5,600 439 Information Technology (25.3%) * Alliance Data Systems Corp. 481,418 115,377 * Ultimate Software Group Inc. 625,934 102,171 * PTC Inc. 2,834,706 101,142 * Cadence Design Systems Inc. 5,527,260 78,045 * TiVo Inc. 5,659,167 70,117 * Finisar Corp. 2,824,525 66,969 * Silicon Laboratories Inc. 1,415,920 66,888 * Pandora Media Inc. 1,659,638 59,863 * Bankrate Inc. 3,495,385 57,988 * Teradyne Inc. 3,017,320 56,756 * Euronet Worldwide Inc. 1,322,730 56,692 * First Solar Inc. 1,119,168 56,608 * Sapient Corp. 3,491,930 55,976 *,2 WNS Holdings Ltd. ADR 2,579,364 55,534 Belden Inc. 775,675 50,194 * Acxiom Corp. 1,388,985 49,948 IAC/InterActiveCorp 703,785 49,293 *,^ Ubiquiti Networks Inc. 1,156,279 47,639 * Infoblox Inc. 1,348,636 47,310 * Aspen Technology Inc. 1,018,230 46,401 * Imperva Inc. 839,680 46,182 * Trimble Navigation Ltd. 1,409,925 45,583 * Informatica Corp. 1,127,445 45,504 * Genpact Ltd. 2,668,400 45,283 * Concur Technologies Inc. 373,060 45,267 * Atmel Corp. 5,042,905 42,159 * Responsys Inc. 1,434,606 38,749 * Microsemi Corp. 1,622,790 38,038 * NCR Corp. 1,076,540 37,883 * CoStar Group Inc. 218,030 37,510 Convergys Corp. 1,793,081 36,525 * Tyler Technologies Inc. 320,454 33,792 * Red Hat Inc. 575,100 32,493 * F5 Networks Inc. 302,495 32,367 * MICROS Systems Inc. 582,795 32,363 * Aruba Networks Inc. 1,625,960 32,048 * Fairchild Semiconductor International Inc. Class A 2,412,600 30,785 *,^ InvenSense Inc. 1,553,861 30,596 * Web.com Group Inc. 893,641 30,205 * LinkedIn Corp. Class A 134,400 28,924 * ON Semiconductor Corp. 3,445,240 28,802 * Cardtronics Inc. 717,733 27,647 * Ruckus Wireless Inc. 1,954,200 26,245 NICE Systems Ltd. ADR 643,285 25,378 * Riverbed Technology Inc. 1,175,400 23,179 * WEX Inc. 281,300 23,168 Heartland Payment Systems Inc. 535,519 23,086 * Demandware Inc. 358,781 22,847 * RADWARE Ltd. 1,329,700 22,499 * Ciena Corp. 942,220 21,982 * E2open Inc. 913,315 21,874 FactSet Research Systems Inc. 199,650 21,117 * Dealertrack Technologies Inc. 450,827 21,031 * Syntel Inc. 248,652 20,949 * Super Micro Computer Inc. 1,015,702 20,883 EVERTEC Inc. 857,400 20,689 * Electronics For Imaging Inc. 484,550 20,530 * Qlik Technologies Inc. 738,000 19,941 *,^ Mellanox Technologies Ltd. 527,828 19,672 * ATMI Inc. 687,000 19,016 * CalAmp Corp. 643,561 18,972 * SPS Commerce Inc. 291,525 18,838 MercadoLibre Inc. 193,327 18,654 Intersil Corp. Class A 1,526,685 17,313 * Diodes Inc. 754,060 17,275 MAXIMUS Inc. 407,414 17,262 Power Integrations Inc. 288,360 17,080 * Gigamon Inc. 551,500 16,799 * Stratasys Ltd. 133,040 16,039 j2 Global Inc. 351,600 15,945 * Care.com Inc. 550,196 15,796 * Brocade Communications Systems Inc. 1,685,600 15,743 * WebMD Health Corp. 307,600 14,734 * SS&C Technologies Holdings Inc. 363,862 14,125 * Nanometrics Inc. 826,028 13,993 * Veeco Instruments Inc. 357,802 13,600 * VeriFone Systems Inc. 468,540 13,592 * Constant Contact Inc. 499,882 13,502 * Endurance International Group Holdings Inc. 1,160,675 13,325 * FleetCor Technologies Inc. 125,212 13,313 FEI Co. 139,520 13,076 * Skyworks Solutions Inc. 424,395 12,838 *,^ Liquidity Services Inc. 528,500 12,562 * MaxLinear Inc. 1,182,701 12,134 * PROS Holdings Inc. 318,200 12,095 * Spansion Inc. Class A 800,835 12,013 * ExlService Holdings Inc. 475,475 11,958 * Synchronoss Technologies Inc. 422,689 11,269 * Progress Software Corp. 465,307 11,246 * Integrated Device Technology Inc. 1,085,868 10,479 * Manhattan Associates Inc. 306,732 10,343 * EPAM Systems Inc. 248,200 10,151 * SciQuest Inc. 377,110 9,971 Littelfuse Inc. 110,000 9,845 * ValueClick Inc. 451,860 9,715 * Interactive Intelligence Group Inc. 122,994 9,340 * IPG Photonics Corp. 138,000 9,228 * Entropic Communications Inc. 2,112,830 8,810 * Cognex Corp. 209,000 8,245 * Information Services Group Inc. 1,403,674 7,608 * Monolithic Power Systems Inc. 224,500 7,339 * Netscout Systems Inc. 193,319 6,828 * Tremor Video Inc. 1,494,924 6,637 * Fortinet Inc. 302,800 6,419 * Virtusa Corp. 178,000 6,102 * Envestnet Inc. 141,990 6,070 * Salesforce.com Inc. 100,000 6,053 * Palo Alto Networks Inc. 98,987 5,885 Microchip Technology Inc. 118,300 5,307 * Gartner Inc. 64,738 4,553 * Proofpoint Inc. 108,572 4,395 Jack Henry & Associates Inc. 70,700 3,944 Broadridge Financial Solutions Inc. 105,700 3,836 * Semtech Corp. 161,877 3,692 * VeriSign Inc. 60,100 3,531 * Cornerstone OnDemand Inc. 61,300 3,497 * Global Cash Access Holdings Inc. 405,271 3,437 * ARRIS Group Inc. 122,900 3,183 * Cavium Inc. 85,400 3,174 * SunPower Corp. Class A 94,200 3,048 * Freescale Semiconductor Ltd. 166,600 3,020 DST Systems Inc. 32,896 2,994 * Advanced Micro Devices Inc. 856,000 2,936 Anixter International Inc. 32,931 2,889 * Unisys Corp. 84,040 2,880 * CommVault Systems Inc. 41,500 2,866 FLIR Systems Inc. 90,000 2,855 National Instruments Corp. 97,300 2,822 * Hittite Microwave Corp. 48,200 2,764 * Silicon Graphics International Corp. 212,100 2,759 * comScore Inc. 98,400 2,697 * Cree Inc. 44,500 2,689 * FireEye Inc. 36,000 2,628 * ServiceSource International Inc. 327,610 2,614 * Plexus Corp. 65,500 2,561 * Zebra Technologies Corp. 45,800 2,517 * Applied Micro Circuits Corp. 245,600 2,481 *,^ Allot Communications Ltd. 153,948 2,466 * ANSYS Inc. 29,800 2,340 Mentor Graphics Corp. 102,360 2,129 Blackbaud Inc. 61,500 2,119 * RealD Inc. 234,535 2,099 Pegasystems Inc. 45,700 2,077 Booz Allen Hamilton Holding Corp. Class A 103,141 1,885 * RF Micro Devices Inc. 318,130 1,696 * Vantiv Inc. Class A 48,800 1,481 CSG Systems International Inc. 44,500 1,333 * AVG Technologies NV 70,500 1,170 * Extreme Networks Inc. 120,400 881 Advent Software Inc. 26,200 861 * Calix Inc. 80,600 639 * Synaptics Inc. 9,900 578 * Silicon Image Inc. 99,100 554 * Splunk Inc. 7,000 539 * Comverse Inc. 13,100 472 * NeuStar Inc. Class A 6,600 224 LSI Corp. 15,300 169 Materials (5.6%) * Graphic Packaging Holding Co. 6,269,564 59,561 PolyOne Corp. 1,544,520 54,923 Smurfit Kappa Group plc 2,023,972 47,281 * WR Grace & Co. 468,785 44,216 Ball Corp. 847,795 43,399 Ashland Inc. 445,455 41,343 * KapStone Paper and Packaging Corp. 1,405,714 39,318 Minerals Technologies Inc. 725,060 37,471 Allegheny Technologies Inc. 1,135,900 35,713 * OM Group Inc. 1,051,300 33,999 Steel Dynamics Inc. 1,965,300 32,427 FMC Corp. 430,775 30,426 Worthington Industries Inc. 685,135 27,775 * Ferro Corp. 2,068,471 26,021 Carpenter Technology Corp. 420,860 24,456 Schweitzer-Mauduit International Inc. 517,814 23,887 * Constellium NV Class A 750,800 19,453 American Vanguard Corp. 664,280 15,438 Koppers Holdings Inc. 387,371 15,301 Methanex Corp. 200,890 12,037 Packaging Corp. of America 68,800 4,444 Airgas Inc. 40,900 4,222 Sealed Air Corp. 130,200 4,061 Rock-Tenn Co. Class A 36,000 3,653 * Owens-Illinois Inc. 104,300 3,342 Westlake Chemical Corp. 26,500 3,221 Valspar Corp. 42,200 2,966 Avery Dennison Corp. 57,200 2,818 * Louisiana-Pacific Corp. 155,600 2,728 Balchem Corp. 44,900 2,448 * Berry Plastics Group Inc. 72,500 1,617 International Flavors & Fragrances Inc. 17,600 1,526 * American Pacific Corp. 26,600 1,235 NewMarket Corp. 3,273 1,096 Scotts Miracle-Gro Co. Class A 5,300 315 Other (0.5%) ^,3 Vanguard Small-Cap Growth ETF 463,200 56,001 *,4 Dropbox Private Placement 425,730 8,131 Telecommunication Services (1.1%) * Vonage Holdings Corp. 9,656,390 44,516 * tw telecom inc Class A 1,455,725 42,886 * SBA Communications Corp. Class A 445,610 41,330 Atlantic Tele-Network Inc. 24,500 1,427 Inteliquent Inc. 101,900 1,182 * Fairpoint Communications Inc. 71,000 910 IDT Corp. Class B 38,000 646 NTELOS Holdings Corp. 25,100 412 Utilities (0.3%) NRG Yield Inc. Class A 939,692 36,592 American States Water Co. 79,800 2,266 Otter Tail Corp. 26,200 729 Total Common Stocks (Cost $8,647,291) Market Value Coupon Shares ($000) Temporary Cash Investments (4.2%) 1 Money Market Fund (3.6%) 5,6 Vanguard Market Liquidity Fund 0.130% 456,203,389 456,203 Face Maturity Amount Date ($000) Repurchase Agreement (0.5%) Deutsche Bank Securities, Inc. (Dated 1/31/14, Repurchase Value $55,600,000, collateralized by Government National Mortgage Assn. 2.450%-9.500%, 5/15/17-1/15/54, with a value of $56,712,000) 0.030% 2/3/14 55,600 55,600 U.S. Government and Agency Obligations (0.1%) 7,8 Federal Home Loan Bank Discount Notes 0.070% 2/5/14 2,300 2,300 7,8 Federal Home Loan Bank Discount Notes 0.070% 3/12/14 4,700 4,699 7,8 Federal Home Loan Bank Discount Notes 0.060% 4/16/14 1,600 1,599 7 Federal Home Loan Bank Discount Notes 0.070% 4/21/14 400 400 7,8 Federal Home Loan Bank Discount Notes 0.077% 4/25/14 2,000 1,999 7,8 Federal Home Loan Bank Discount Notes 0.125% 5/30/14 200 200 8,9 Freddie Mac Discount Notes 0.085% 3/12/14 800 800 9 Freddie Mac Discount Notes 0.070% 4/21/14 800 800 8 United States Treasury Bill 0.072% 2/13/14 300 300 Total Temporary Cash Investments (Cost $524,902) Total Investments (100.9%) (Cost $9,172,193) Other Assets and Liabilities-Net (-0.9%) 6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $60,472,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 2.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Restricted security represents 0.1% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $63,482,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $11,297,000 have been segregated as initial margin for open futures contracts. 9 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. Explorer Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2014, based on the inputs used to value them: Explorer Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 12,090,413 66,862 8,131 Temporary Cash Investments 456,203 68,697 — Futures Contracts—Assets 1 16 — — Futures Contracts—Liabilities 1 (160) — — Total 12,546,472 135,559 8,131 1 Represents variation margin on the last day of the reporting period. E . Futures Contracts: The fund may use index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index March 2014 1,777 200,499 (2,447) E-mini S&P MidCap 400 Index March 2014 391 51,233 (626) (3,073) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F . Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Explorer Fund Current Period Transactions Proceeds Oct. 31, 2013 from Jan. 31, 2014 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) American Woodmark Corp. NA 1 8,343 — — 29,572 eHealth Inc. 63,502 2,185 14,421 — 69,532 Kindred Healthcare Inc. 44,737 — 12,203 387 NA 2 TiVo Inc. 81,667 4,363 10,305 — NA 2 WNS Holdings Ltd. ADR NA 1 6,715 4,105 — 55,534 189,906 387 154,638 1 Not applicable — At October 31, 2013, the issuer was not an affiliated company of the fund. 2 Not applicable — At January 31, 2014, the security was still held, but the issuer was no longer an affiliated company of the fund. G. At January 31, 2014, the cost of investment securities for tax purposes was $9,172,242,000. Net unrealized appreciation of investment securities for tax purposes was $3,518,064,000, consisting of unrealized gains of $3,696,426,000 on securities that had risen in value since their purchase and $178,362,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 19, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 19, 2014 VANGUARD EXPLORER FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 19, 2014 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
